Appeal from a judgment of a City Magistrate, holding a Court of Special Sessions in the City of New York, convicting appellant of possessing policy slips in violation of section 974 of the Penal Law and sentencing him to pay a fine of $200, and from said sentence. Judgment affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldoek and Murphy, JJ., concur; Wenzel and Kleinfeld, JJ., dissent and vote to reverse the judgment and to dismiss the complaint with the following memorandum: There is nothing whatsoever in the record *887to indicate any knowledge on the part of the appellant (1) that the book was in the trunk of the car, and (2) that the policy slips were concealed inside the book. In the absence of some proof as to such knowledge there can be no presumption of possession of the slips by this appellant.